

116 S1830 RS: Energy Security Cooperation with Allied Partners in Europe Act of 2019
U.S. Senate
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 334116th CONGRESS1st SessionS. 1830IN THE SENATE OF THE UNITED STATESJune 13, 2019Mr. Barrasso (for himself, Mr. Gardner, Mr. Daines, Mr. Perdue, Mr. Cotton, Mrs. Capito, Mr. Tillis, Mrs. Blackburn, Mr. Roberts, Mr. Kennedy, Mr. Cornyn, Mr. Cramer, Mr. Braun, Mr. Enzi, Mr. Hoeven, Mr. Isakson, Mr. Scott of Florida, Mr. Boozman, Mr. Sullivan, and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsDecember 17, 2019Reported by Mr. Risch, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo enhance the security of the United States and its allies, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Energy Security Cooperation with Allied Partners in Europe Act of 2019.
 2.Statement of policyIt is the policy of the United States— (1)to reduce the dependency of allies and partners of the United States on Russian energy resources, especially natural gas, in order for those countries to achieve lasting and dependable energy security;
 (2)to condemn the Government of the Russian Federation for, and to deter that government from, using its energy resources as a geopolitical weapon to coerce, intimidate, and influence other countries;
 (3)to improve energy security in Europe by increasing access to diverse, reliable, and affordable energy;
 (4)to promote energy security in Europe by working with the European Union and other allies of the United States to develop liberalized energy markets that provide diversified energy sources, suppliers, and routes;
 (5)to continue to strongly oppose the Nord Stream 2 pipeline based on its detrimental effects on the energy security of the European Union and the economy of Ukraine and other countries in Central Europe through which natural gas is transported; and
 (6)to support countries that are allies or partners of the United States by expediting the export of energy resources from the United States.
 3.North Atlantic Treaty OrganizationThe President should direct the United States Permanent Representative on the Council of the North Atlantic Treaty Organization (in this Act referred to as NATO) to use the voice and influence of the United States to encourage NATO member countries to work together to achieve energy security for those countries and countries in Europe and Eurasia that are partners of NATO.
		4.Transatlantic energy strategy
 (a)Sense of CongressIt is the sense of Congress that the United States and other NATO member countries should explore ways to ensure that NATO member countries diversify their energy supplies and routes in order to enhance their energy security, including through the development of a transatlantic energy strategy.
			(b)Transatlantic energy strategy
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the Secretary of Energy, shall submit to the appropriate congressional committees a transatlantic energy strategy for the United States—
 (A)to enhance the energy security of NATO member countries and countries that are partners of NATO; and
 (B)to increase exports of energy from the United States to such countries. (2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—
 (A)the Committee on Foreign Relations of the Senate; and (B)the Committee on Foreign Affairs of the House of Representatives.
					5.Expedited approval of
			 exportation of natural gas to United States allies
 (a)In generalSection 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) is amended—
 (1)by inserting (1) before For purposes;
 (2)by striking nation with which there is in effect a free trade agreement requiring national treatment for trade in natural gas and inserting foreign country described in paragraph (2); and
 (3)by adding at the end the following:  (2)A foreign country described in this paragraph is—
 (A)a nation with which there is in effect a free trade agreement requiring national treatment for trade in natural gas;
 (B)a member country of the North Atlantic Treaty Organization;
 (C)subject to paragraph (3), Japan; and (D)any other foreign country if the Secretary of State, in consultation with the Secretary of Defense, determines that exportation of natural gas to that foreign country would promote the national security interests of the United States.
 (3)The exportation of natural gas to Japan shall be deemed to be consistent with the public interest pursuant to paragraph (1), and applications for such exportation shall be granted without modification or delay under that paragraph, during only such period as the Treaty of Mutual Cooperation and Security, signed at Washington January 19, 1960, and entered into force June 23, 1960 (11 UST 1632; TIAS 4509), between the United States and Japan, remains in effect..
				(b)Effective
 dateThe amendments made by this section shall apply with respect to applications for the authorization to export natural gas under section 3 of the Natural Gas Act (15 U.S.C. 717b) that are pending on, or filed on or after, the date of the enactment of this Act.
			6.Mandatory sanctions with respect to the development of pipelines in the Russian Federation
 (a)In generalThe President shall impose five or more of the sanctions described in section 235 of the Countering America's Adversaries Through Sanctions Act (22 U.S.C. 9529) with respect to a person if the President determines that the person knowingly, on or after the date of the enactment of this Act, makes an investment described in subsection (b) or sells, leases, or provides to the Government of the Russian Federation, or to any entity owned or controlled by that government, for the construction of Russian energy export pipelines, goods, services, technology, information, or support described in subsection (c)—
 (1)any of which has a fair market value of $1,000,000 or more; or (2)that, during a 12-month period, have an aggregate fair market value of $5,000,000 or more.
 (b)Investment describedAn investment described in this subsection is any contribution of assets, including a loan guarantee or any other transfer of value, that directly and significantly contributes to the enhancement of the ability of the Government of the Russian Federation, or any entity owned or controlled by that government, to construct energy export pipelines.
 (c)Goods, services, technology, information, or support describedGoods, services, technology, information, or support described in this subsection are goods, services, technology, information, or support that could directly and significantly facilitate the maintenance or expansion of the construction, modernization, or repair of energy export pipelines by the Government of the Russian Federation or any entity owned or controlled by that government.
 (d)Presidential waiver authority and notice to CongressThe President may waive the application of sanctions under this section for a period of not more than 90 days, and may renew such a waiver for additional periods of not more than 90 days each, if, not less than 15 days before the waiver or the renewal of the waiver takes effect, the President—
 (1)determines that the waiver is in the national security interests of the United States; and
 (2)submits to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a notification of, and written justification for, the waiver.
				(e)Exception for importation of goods
 (1)In generalThe authority to impose sanctions under subsection (a) shall not include the authority to impose sanctions with respect to the importation of goods.
 (2)Good definedIn this subsection, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.
	
		1.Short
 titleThis Act may be cited as the Energy Security Cooperation with Allied Partners in Europe Act of 2019.
 2.Statement of policyIt is the policy of the United States— (1)to reduce the dependency of allies and partners of the United States on Russian energy resources, especially natural gas, in order for those countries to achieve lasting and dependable energy security;
 (2)to condemn the Government of the Russian Federation for, and to deter that government from, using its energy resources as a geopolitical weapon to coerce, intimidate, and influence other countries;
 (3)to improve energy security in Europe by increasing access to diverse, reliable, and affordable energy;
 (4)to promote energy security in Europe by working with the European Union and other allies of the United States to develop liberalized energy markets that provide diversified energy sources, suppliers, and routes;
 (5)to continue to strongly oppose the Nord Stream 2 pipeline based on its detrimental effects on the energy security of the European Union and the economy of Ukraine and other countries in Central Europe through which natural gas is transported; and
 (6)to support countries that are allies or partners of the United States by expediting the export of energy resources from the United States.
 3.North Atlantic Treaty OrganizationThe President should direct the United States Permanent Representative on the Council of the North Atlantic Treaty Organization (in this Act referred to as NATO) to use the voice and influence of the United States to encourage NATO member countries to work together to achieve energy security for those countries and countries in Europe and Eurasia that are partners of NATO.
		4.Transatlantic energy strategy
 (a)Sense of CongressIt is the sense of Congress that the United States and other NATO member countries should explore ways to ensure that NATO member countries diversify their energy supplies and routes in order to enhance their energy security, including through the development of a transatlantic energy strategy.
			(b)Transatlantic energy strategy
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the Secretary of Energy, shall submit to the appropriate congressional committees a transatlantic energy strategy for the United States—
 (A)to enhance the energy security of NATO member countries and countries that are partners of NATO; and
 (B)to increase exports of energy, energy technologies, and energy development services from the United States to such countries.
 (2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Relations of the Senate; and
 (B)the Committee on Foreign Affairs of the House of Representatives. 5.Expedited approval of exportation of natural gas to United States allies (a)In generalSection 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) is amended—
 (1)by inserting (1) before For purposes;
 (2)by striking nation with which there is in effect a free trade agreement requiring national treatment for trade in natural gas and inserting foreign country described in paragraph (2); and
 (3)by adding at the end the following:  (2)A foreign country described in this paragraph is—
 (A)a nation with which there is in effect a free trade agreement requiring national treatment for trade in natural gas;
 (B)a member country of the North Atlantic Treaty Organization;
 (C)subject to paragraph (3), Japan; and (D)any other foreign country if the Secretary of State, in consultation with the Secretary of Defense, determines that exportation of natural gas to that foreign country would promote the national security interests of the United States.
 (3)The exportation of natural gas to Japan shall be deemed to be consistent with the public interest pursuant to paragraph (1), and applications for such exportation shall be granted without modification or delay under that paragraph, during only such period as the Treaty of Mutual Cooperation and Security, signed at Washington January 19, 1960, and entered into force June 23, 1960 (11 UST 1632; TIAS 4509), between the United States and Japan, remains in effect.
 (4)Nothing in this section may be construed— (A)to authorize the use of eminent domain to seize land or land rights; or
 (B)to waive any requirement under— (i)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
 (ii)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);
 (iii)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or
 (iv)the Clean Air Act (42 U.S.C. 7401 et seq.)..
				(b)Effective
 dateThe amendments made by this section shall apply with respect to applications for the authorization to export natural gas under section 3 of the Natural Gas Act (15 U.S.C. 717b) that are pending on, or filed on or after, the date of the enactment of this Act.December 17, 2019Reported with an amendment